Cite as: 552 U. S. ____ (2007)            1

                    Statement of STEVENS, J.

SUPREME COURT OF THE UNITED STATES
           CHRISTOPHER SCOTT EMMETT v.

            LORETTA K. KELLY, WARDEN 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

   STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT

             No. 06–11622.   Decided October 1, 2007 


   The petition for a writ of certiorari is denied.
   Statement of JUSTICE STEVENS, with whom JUSTICE
GINSBURG joins, respecting the denial of certiorari.
   The petition for certiorari seeking review of the Court of
Appeals judgment upholding petitioner’s death sentence
was filed on June 1, 2007, well in advance of its June 27
due date. Under our normal practice, that timely petition
would have been reviewed at our Conference on Septem
ber 24, 2007. Nevertheless, Virginia set an execution date
of June 13, 2007, making it impossible for us to consider
the merits of the petition in the normal course, and mak
ing it necessary for the Court to rule on petitioner’s last-
minute application for a stay of execution. Although only
four Members of the Court voted to grant that application,
the Governor of Virginia, recognizing that basic fairness
demands that capital defendants be given the opportunity
to complete the legal appeals process prior to execution,
granted petitioner a reprieve to afford us the opportunity
to give the petition the careful consideration that it clearly
merited.
   As the majority opinion filed by Judge Traxler and the
dissenting opinion filed by Judge Gregory demonstrate,
reasonable judges can and do disagree about the merits of
petitioner’s challenge to the adequacy of his counsel’s
representation at the penalty phase of his trial. See 474
F. 3d 154 (CA4 2007). Moreover, those opinions also make
it clear that a thorough examination of the trial record, as
2                     EMMETT v. KELLY

                    Statement of STEVENS, J.

well as the evidence that he claims his lawyers should
have discovered, is essential for a correct appraisal of the
merits. Having conducted that review, I do not dissent
from the Court’s decision to deny certiorari. I do, however,
remain firmly convinced that no State should be allowed
to foreshorten this Court’s orderly review of federal consti
tutional claims of first-time habeas petitioners by execut
ing prisoners before that review can be completed.
   Both the interest in avoiding irreversible error in capital
cases, and the interest in the efficient management of our
docket, would be served by a routine practice of staying all
executions scheduled in advance of the completion of our
review of the denial of a capital defendant’s first applica
tion for a federal writ of habeas corpus. Such a practice
would be faithful to the distinction between first and
successive habeas petitions recognized by Congress in the
Antiterrorism and Effective Death Penalty Act (AEDPA)
and would accord death row inmates the same, rather
than lesser, procedural safeguards as ordinary litigants. It
is a practice that JUSTICE GINSBURG and I have followed
in the past and one that I hope a majority of the Court will
eventually endorse.